Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2018

                                      No. 04-18-00618-CV

                                       Denise CORKILL,
                                           Appellant

                                                 v.

                             Diane GUEVARA and Alyssa Guevara,
                                        Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-17-140
                         Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        On October 18, 2018, the trial court clerk filed a request for extension of time to file the
clerk’s record, stating that the clerk’s record was not filed because appellant had failed to pay or
make arrangements to pay the clerk’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee.

        Also, on October 18, 2018, this court notified the court reporter that the reporter’s record
was late. On October 22, 2018, the court reporter responded to our notice by stating that the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
the reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, and if this appeal is not
dismissed for want of prosecution pursuant to TEX. R. APP. P. 37.3(b), then appellant’s brief will
be due within thirty (30) days from the date of this order, and the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court